Title: Thomas Jefferson to Virginia Delegates in Congress, 27 October 1780
From: Jefferson, Thomas
To: Virginia Delegates in Congress


Gentlemen
Richmond Octo. 27. 1780
I must beg the favor of you to Solicit the sending on to us immediately a good supply of Cartridge Paper & Cartouch Boxes. Nearly the whole of the former Article which we had bought at Alexandria, Baltimore &Ca. and what the Board of War sent from Philadelphia has been made up and forwarded to the Southern Army: there remains now but a few Ream to make up. I fear we have lost 2000 cartouch Boxes on the Bay which we had had made at Baltimore Our distress for these is also very great[,] muskets being really useless without them. I must entreat the greatest dispatch in forwarding these Articles
A very dangerous Insurrection in Pittsylvania was prevented a few days ago by being discovered three days before it was to take place. The Ring-leaders were seized in their Beds. This dangerous fire is only smothered: when it will break out seems to depend altogether on events. It extends from Montgomery County along our Southern boundary to Pittsylvania and Eastward as far as James River: Indeed some suspicions have been raised of it’s having crept as far as Culpepper. The rest of the State turns out with a Spirit and alacrity which makes me perfectly happy. If they had arms there is no effort either of public or private Enemies in this State which would give any Apprehensions[.] Our whole arms are or will be in the hands of the force now assembling. Were any disaster to befall these, We have no other resource but a few scattered Squirrel Guns, Rifles &C. in the Hands of the western People.
I am with the greatest esteem Gentlemen Your most obedt. humble sert
Th: Jefferson
